




















BLACKHAWK NETWORK HOLDINGS, INC.
DEFERRED COMPENSATION PLAN







--------------------------------------------------------------------------------




Table of Contents


 
 
Page
Article 1 Definitions
1
1.1
“Account Balance”
1
1.2
“Annual Base Salary”
1
1.3
“Annual Deferral Amount”
1
1.4
“Annual Installment Method”
1
1.5
“Beneficiary”
2
1.6
“Beneficiary Designation Form”
2
1.7
“Board”
2
1.8
“Bonus”
2
1.9
“Claimant”
2
1.10
“Code”
2
1.11
“Commencement Date”
2
1.12
“Committee”
2
1.13
“Company”
2
1.14
“Company Stock Fund”
2
1.15
“Compensation”
2
1.16
“Deferral Account”
2
1.17
“Deferral Amount”
2
1.18
“Director”
2
1.19
“Director Fees”
3
1.20
“Distribution Date”
3
1.21
“Election Form”
3
1.22
“Eligible Employee”
3
1.23
“Employer Contributions”
3
1.24
“Employer”
3
1.25
“ERISA”
3
1.26
“Fiscal Year”
3
1.27
“In-Service Distribution”
3


i



--------------------------------------------------------------------------------



1.28
“Investment Option”
3
1.29
“Ongoing In-Service Distribution”
3
1.30
“Participant”
3
1.31
“Payment Date”
3
1.32
“Plan”
4
1.33
“Plan Year”
4
1.34
“Predecessor Plans”
4
1.35
“Separation from Service”
4
1.36
“Separation Distribution”
4
1.37
“Subsidiary”
4
1.38
“Valuation Date”
4
Article 2 Eligibility, Selection, Enrollment
4
2.1
Selection by Committee
4
2.2
Enrollment Requirements
4
2.3
Termination of Participation and/or Deferrals
4
Article 3 Deferral Elections/Investment Options/Employer Contributions
5
3.1
Deferred Compensation
5
3.2
Election to Defer Compensation
5
3.3
Time, Form and Medium of Payment
6
3.4
Withholding of Deferral Amounts
7
3.5
Discretionary Employer Contributions
7
3.6
Deferrals under Predecessor Plans
7
3.7
Notional Investment Options
7
3.8
FICA and Other Payroll Taxes
8
3.9
Vesting
8
Article 4 Distributions
8
4.1
Time of Distributions
8
4.2
In-Service Distributions
8
4.3
Separation Distributions
9
4.4
Death Prior to Distribution of Account Balance
9
4.5
Withdrawal Payout
10
Article 5 Beneficiary Designation
10


ii

--------------------------------------------------------------------------------



5.1
Beneficiary
10
5.2
Beneficiary Designation; Change; Spousal Consent
10
5.3
Acknowledgment
10
5.4
No Beneficiary Designation
10
5.5
Doubt as to Beneficiary
10
5.6
Discharge of Obligations
11
Article 6 Termination, Amendment, or Modification
11
6.1
Termination
11
6.2
Amendment
11
6.3
Effect of Payment
11
Article 7 Administration
11
7.1
Committee Duties
11
7.2
Delegation of Duties and Authority
12
7.3
Binding Effect of Decisions
12
7.4
Indemnity of Committee
12
7.5
Employer Information
13
7.6
Electronic Administration
13
Article 8 Claims Procedure
13
8.1
Presentation of Claim
13
8.2
Notification of Decision
13
8.3
Requests for a Review of a Denied Claim
14
8.4
Decision on Review
14
8.5
Rules and Procedures
15
8.6
Exhaustion of Remedies
15
Article 9 Miscellaneous
15
9.1
Unsecured General Creditor
15
9.2
Employer’s Liability
15
9.3
Non-Assignability
16
9.4
Coordination with Other Benefits
16
9.5
Not a Contract of Employment
16
9.6
Furnishing Information
16
9.7
Terms
16


iii

--------------------------------------------------------------------------------



9.8
Captions
16
9.9
Governing Law
16
9.10
Notice
16
9.11
Successors
17
9.12
Spouse’s Interest
17
9.13
Validity
17
9.14
Incompetent
17
9.15
Court Order
17
9.16
Effect on Employee Benefits
17
9.17
Code Section 409A
17




iv

--------------------------------------------------------------------------------




BLACKHAWK NETWORK HOLDINGS, INC.
DEFERRED COMPENSATION PLAN
PURPOSE
The purpose of this Deferred Compensation Plan (the “Plan”) is to provide
specified benefits to members of the Board of Directors of Blackhawk Network
Holdings, Inc. (the “Company”) and a select group of the Company’s management or
highly compensated employees who contribute materially to the continued growth,
development and future business success of the Company and its subsidiaries.
This Plan shall be unfunded for tax purposes and for purposes of Title I of the
Employee Retirement Income Security Act of 1974, as amended (“ERISA”), and is
intended to comply, in form and operation, with the requirements of Section 409A
of the Internal Revenue Code of 1986, as amended (the “Code”), so as to avoid
the inclusion of deferred compensation in the gross income of participants until
actual receipt. This Plan was adopted by the Compensation Committee of the
Company on April 27, 2015.
ARTICLE 1


Definitions
For purposes hereof, unless otherwise clearly apparent from the context, the
following phrases or terms shall have the following indicated meanings:
1.1    “Account Balance” means, with respect to a Participant, the balance of
his or her Deferral Account.


1.2    “Annual Base Salary” means the annual cash compensation (excluding
bonuses, commissions, overtime, incentive payments, equity-based compensation,
severance or termination payments, foreign service payments, payments for
consulting services, and such other unusual or extraordinary payments as the
Committee may determine) paid to a Participant for services rendered as an
Employee to any Employer, before reduction for compensation deferred pursuant to
all tax-qualified, non-qualified and Code Section 125 plans of any Employer. The
Committee may, in its discretion, with respect to any one or more Participants
establish for any Plan Year a limit on the amount of Annual Base Salary to be
taken into account under this Plan.


1.3    “Annual Deferral Amount” means an amount equal to that portion of a
Participant’s Annual Base Salary or Bonus, or Director Fees, that a Participant
elects to have, and is, deferred in accordance with Article 3 for any one Plan
Year or Fiscal Year, as applicable.


1.4    “Annual Installment Method” means the payment of a Participant’s benefit
with respect to a Deferral Account (or portion thereof) in annual installments
to be paid, if so elected by a Participant, as follows: (i) an initial payment,
to be made as soon as practicable after the Commencement Date, in an amount
equal to (a) the Participant’s Account Balance, adjusted for earnings and losses
pursuant to Section 3.7, divided by (b) the total number of installment payments
to be made; and (ii) for each subsequent year during the benefit payment period,
the amount of each annual installment, to be paid on the Payment Date that is
the anniversary of the Commencement Date for such year, shall be equal to
(a) the remaining amount payable to the Participant, adjusted for earnings and
losses pursuant to Section 3.7, divided by (b) the number of installment
payments to be made in or after such year. In no event shall the amount of any
installment payment exceed the remaining amount payable to the Participant.



- 1 -





--------------------------------------------------------------------------------




1.5“Beneficiary” means one or more persons, trusts, estates or other entities,
designated in accordance with Article 8, that are entitled to receive benefits
under the Plan upon the death of a Participant.


1.6    “Beneficiary Designation Form” means the form established from time to
time by the Committee that a Participant completes, signs, and returns to the
Committee to designate one or more Beneficiaries.


1.7    “Board” means the Board of Directors of the Company.


1.8    “Bonus” means cash compensation, in addition to Annual Base Salary,
payable in respect of one or more Fiscal Years to an Eligible Employee under a
cash bonus plan or any other incentive plan of the Company or its subsidiaries.
The Committee may, in its discretion, with respect to any one or more
Participants establish for any one or more Fiscal Years a limit on the amount of
Bonus to be taken into account under this Plan.


1.9    “Claimant” has the meaning set forth in Section 8.1.


1.10    “Code” means the Internal Revenue Code of 1986, as amended.


1.11    “Commencement Date” means the initial Payment Date for a Plan
distribution made pursuant to an Annual Installment Method.


1.12    “Committee” means the Compensation Committee or such other committee as
may be appointed by the Compensation Committee to manage and administer the Plan
in accordance with its provisions pursuant to Article 10.


1.13    “Company” means Blackhawk Network Holdings, Inc., a Delaware
corporation, or any successor thereto.


1.14    “Company Stock Fund” means a notional Investment Option deemed to be
invested primarily in shares of the Company’s Class A Common Stock (or Common
Stock, as such Class A Common Stock may be renamed).


1.15    “Compensation” refers to Annual Base Salary and Bonus, and Director
Fees, as may be designated by the Committee.


1.16    “Deferral Account” means a notional account having a balance equal to a
Participant’s Deferral Amount, adjusted for earnings and losses pursuant to
Section 3.7, net of all distributions from such Deferral Account. A
Participant’s Deferral Account may be allocated among several sub-accounts as
deemed necessary by the Committee for administrative purposes. The Deferral
Account (and any sub-accounts) shall be a bookkeeping entry only and shall be
utilized solely as a device for the measurement and determination of the amounts
to be paid to a Participant pursuant to the Plan.


1.17    “Deferral Amount” means an amount equal to the sum of all of a
Participant’s Annual Deferral Amounts.


1.18    “Director” means a member of the Board.



- 2 -





--------------------------------------------------------------------------------




1.19    “Director Fees” means cash retainer fees or other cash compensation
payable to Directors for their service as members of the Board under the
Company’s Non-Employee Director Compensation Program or pursuant to another
arrangement. The Committee may, in its discretion, with respect to any one or
more Participants, establish for any Plan Year a limit on the amount of Director
Fees taken into account under this Plan.


1.20    “Distribution Date” means the date or dates on which Compensation being
deferred is scheduled to be distributed (or commence to be distributed), as
selected by the Participant on an Election Form.


1.21    “Election Form” means the form (whether in hard copy, electronic or any
other format) established from time to time by the Committee that a Participant
completes, signs or authenticates, and returns to the Committee to make an
election under the Plan.


1.22    “Eligible Employee” refers to any employee, within the meaning of Code
Section 3121(d), who is highly compensated, has a title equal or superior to
that of Vice President, or is otherwise a member of management, in each case as
determined by the Committee in its discretion.


1.23    “Employer Contributions” means discretionary contributions, if any, made
by an Employer to a Participant’s Deferral Account pursuant to Section 3.5.


1.24    “Employer” means the Company and such of its Subsidiaries as have been
designated by the Committee to participate in the Plan.


1.25    “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.


1.26    “Fiscal Year” means the Employer’s tax year, which is currently the
52-week or 53-week period ending on the Saturday closest to December 31.


1.27    “In-Service Distribution” means the benefit payable prior to the
Participant’s Separation from Service, as set forth in Article 4.


1.28    “Investment Option” means an investment fund, index or vehicle, which
may include a Company Stock Fund, selected by the Committee and made available
to Participants for the deemed investment of their Deferral Account.


1.29    “Ongoing In-Service Distribution” means an In-Service Distribution that
is in payment status at the time of the relevant Participant’s Separation from
Service.


1.30    “Participant” means any Eligible Employee or Director (i) who is
designated by the Committee (by name, title or compensation level) as eligible
to participate in the Plan, (ii) who signs an Election Form that is timely
delivered to the Committee or its delegate, and (iii) whose participation in the
Plan has not terminated.


1.31    “Payment Date” means a date on which a payment (whether a complete
distribution or an installment payment pursuant to an Annual Installment Method)
is scheduled to be made under the Plan. Except as may otherwise be determined by
the Committee, Payment Dates shall occur only on May 1 or November 1 of a
particular year. Payments under the Plan will be made on or as soon as
practicable after the applicable Payment Date.

- 3 -





--------------------------------------------------------------------------------






1.32    “Plan” means the Company’s Deferred Compensation Plan, which shall be
evidenced by this instrument, as may be amended from time to time.


1.33    “Plan Year” shall be the calendar year, starting with 2015.


1.34    “Predecessor Plans” means the Deferred Compensation Plan for Safeway
Non-Employee Directors, the Deferred Compensation Plan for Safeway Non-Employee
Directors II, the Safeway Executive Deferred Compensation Plan and the Safeway
Executive Deferred Compensation Plan II.


1.35    “Separation from Service” means a termination of employment or service
(including service as a Director) that constitutes a “separation from service”
within the meaning of Code Section 409A(a)(2)(A)(i). A Separation from Service
shall not occur merely by reason of the transfer of employment of a Participant
from an Employer to any entity directly or indirectly controlled by or under
common control with the Company and which is not an Employer, except in
accordance with the rules under Section 409A. A Participant will not be
considered to have a termination of employment while the individual is on a
military leave, sick leave, or other bona fide leave of absence if the period of
the leave does not exceed six months or, if longer, so long as the individual’s
right to reemployment with the Employer is provided either by statute or by
contract.


1.36    “Separation Distribution” means the benefit payable upon a Participant’s
Separation from Service, as set forth in Article 5.


1.37    “Subsidiary” means any entity (other than the Company), whether domestic
or foreign, in an unbroken chain of entities beginning with the Company if each
of the entities other than the last entity in the unbroken chain beneficially
owns, at the time of the determination, securities or interests representing
more than fifty percent (50%) of the total combined voting power of all classes
of securities or interests in one of the other entities in such chain.


1.38    “Valuation Date” means each date on which the NASDAQ Stock Market is
open for trading, or such other date as may be established by the Committee.


ARTICLE 2


Eligibility, Selection, Enrollment


2.1    Selection by Committee. Participation in the Plan shall be limited to
Eligible Employees and Directors. From the foregoing, the Committee shall
select, in its sole and absolute discretion, individuals or classes of
individuals eligible to participate in the Plan.


2.2    Enrollment Requirements. As a condition to participation, each selected
individual shall complete, execute, and return to the Committee or its delegate
an Election Form. In addition, the Committee shall establish from time to time
such other enrollment requirements as it determines in its sole and absolute
discretion are necessary.


2.3    Termination of Participation and/or Deferrals. If the Committee
determines in its sole discretion that a Participant no longer meets the
requirement of Section 2.1 hereof, the Committee shall prevent the Participant
from making future deferral elections.



- 4 -





--------------------------------------------------------------------------------




ARTICLE 3


Deferral Elections/Investment Options/Employer Contributions


3.1    Deferred Compensation.


(a)    Minimum. For each Plan Year or Fiscal Year, as applicable, a Participant
may elect to defer Compensation paid in respect of such year the following
minimum amounts for each deferral elected:


Deferral
 
Minimum Amount
 
 
 
Annual Base Salary
 
1% per Plan Year
 
 
 
Annual Bonus
 
10% per Fiscal Year
 
 
 
Director Fees
 
10% per Plan Year
 
 
 

b)    Maximum. For each Plan Year or Fiscal Year, as applicable, a Participant
may elect to defer Annual Base Salary, Bonus and/or Director Fees up to the
following maximum amounts, except as may otherwise be specified by the
Committee:


Deferral
 
Minimum Amount
 
 
 
Annual Base Salary
 
50% per Plan Year
 
 
 
Annual Bonus
 
100% per Fiscal Year
 
 
 
Director Fees
 
100% per Plan Year
 
 
 



3.2    Election to Defer Compensation.


(a)    General. For a valid election to exist, a Director or Eligible Employee
must deliver to the Committee or such person or entity as it designates a
completed and signed Election Form specifying the following for each of the
Director’s or Eligible Employee’s Annual Base Salary, Bonus and/or Director
Fees, in each case subject to the limitations set forth herein and such other
limits as may be specified by the Committee:
(i)the amount or percentage of Compensation to be deferred;


(ii)the Distribution Date; and



- 5 -





--------------------------------------------------------------------------------




(iii)whether the Compensation, as adjusted for deemed earnings and losses, will
be distributed in a lump sum or pursuant to the Annual Installment Method and,
if in annual installments, the number of years over which distributions will be
made.


In addition, the Director or Eligible Employee may specify the percentage or
amount of the Account Balance to be allocated to each Investment Option
available under the Plan in accordance with procedures established by the
Committee. Except as otherwise provided under this Section 3.2, an election to
defer Compensation must be received by the Committee or its delegate no later
than the close of the Plan Year preceding the Plan Year in which any of the
services for which the Compensation would be paid are performed. If no election
is made or received by this date, the amount deferred shall be zero.
(b)    Special Rule for First Year of Eligibility. The Committee, in its
discretion, may permit a Participant who first becomes eligible to participate
in this Plan, including the Plan Year in which the Plan first becomes effective,
to make a deferral election with respect to Compensation for services to be
performed subsequent to the election. Such an election must be made within
thirty (30) days after the date on which the Participant first becomes eligible
to participate in this Plan and any other plan that would be aggregated with the
Plan, to the extent required under Code Section 409A. For purposes of
Section 3.2(a) above, and to the extent permitted under Code Section 409A, if a
deferral election is made with respect to a Bonus during the first year of
eligibility, but after the beginning of the service period with respect to which
the Bonus is payable, the election is deemed to apply to compensation paid for
services performed subsequent to the election if the election applies to a
portion of the Bonus that is no greater than the total amount of the Bonus for
the performance period multiplied by the ratio of the number of days remaining
in the performance period after the election over the total number of days in
the performance period.


(c)    Special Rule for Fiscal Year Compensation. To the extent permitted under
Code Section 409A, the Committee may permit a Participant to defer a Bonus based
on service to be performed during one or more consecutive Fiscal Years by making
an election no later than the close of the Fiscal Year preceding the first
Fiscal Year in which the services for which the Bonus is payable are to be
performed, provided that no portion of the Bonus is paid or payable during the
Fiscal Year in which the services are to be performed.


(d)    Special Rule for Performance-Based Compensation. The Committee may permit
a Participant to make an initial election to defer a Bonus based on a
performance period of one or more Fiscal Years, provided that the Participant
has performed services continuously from the date the performance criteria were
established through the date of the election, on any date that is at least six
(6) months prior to the end of the performance period and before the Bonus has
become both substantially certain to be paid and readily ascertainable. This
Section 3.2(d) shall apply only to the extent the Bonus qualifies as
“performance-based compensation” within the meaning of Code
Section 409A(a)(4)(B)(iii) and as otherwise permitted under Code Section 409A.


(e)    Subsequent Annual Elections. For each service period (that is, a Plan
Year or one or more consecutive Fiscal Years with respect to which a Bonus is
payable), a new Election Form must be delivered to the Committee or its delegate
in accordance with its rules and procedures and the requirements of this
Section 3.2. If no Election Form is timely delivered for a service period, no
Annual Deferral Amount shall be withheld for that service period, unless the
Committee provides that the Participant’s prior deferral elections shall remain
in effect.


3.3    Time, Form and Medium of Payment. At the time of a Participant’s election
to defer an Annual Deferral Amount with respect to Annual Base Salary, Bonus or
Director Fees, the Committee shall

- 6 -





--------------------------------------------------------------------------------




require the Participant to elect the time and form of payment of the Annual
Deferral Amount, and may permit the Participant subsequently to change the time
and form of payment election, in each case, in accordance with the provisions of
Section 4.2 and subject to compliance with Code Section 409A. Payments shall be
made in cash or, to the extent that any portion of a Participant’s Account
Balance has been allocated as of the Payment Date to a notional Company Stock
Fund, in shares of the Company’s Class A Common Stock (or Common Stock, as such
Class A Common Stock may be renamed), as may be elected by the Participant in
accordance with procedures established by the Committee. The Committee need not
make available to any or all Participants the election to receive payments in
cash or in Company Class A Common Stock (or Common Stock).


3.4    Withholding of Deferral Amounts. For each Plan Year, the Annual Base
Salary portion of the Annual Deferral Amount shall be withheld each payroll
period in equal amounts or percentages from the Participant’s Annual Base
Salary. The Bonus portion of the Annual Deferral Amount shall be withheld at the
time the Bonus otherwise would have been paid to the Participant. The Director
Fees portion of the Annual Deferral Amount shall be withheld at the time that
Director Fees otherwise would have been paid to the Participant. The Annual
Deferral Amount shall be credited to the Participant’s Deferral Account.


3.5    Discretionary Employer Contributions. The Committee may, in its
discretion, cause a Participant’s Employer to make an Employer Contribution to
the Participant’s Deferral Account from time to time. Employer Contributions
need not be uniform among Participants and may be made subject to such vesting
criteria and other conditions to payment as the Committee may determine, in its
sole discretion. The Committee may, but need not, implement procedures to permit
Participants to make time and form of payment elections and select Investment
Options with respect to Employer Contributions separate from those applicable to
the Participant’s Bonus for the applicable Fiscal Year.


3.6    Deferrals under Predecessor Plans. The Committee, in its discretion, may
cause the Employers to assume any obligations of Safeway Inc. or its
subsidiaries to pay amounts deferred by Directors or Eligible Employees under
one or more Predecessor Plans prior to the Effective Date. Such deferrals shall
remain subject to any deferral elections made by the Participants under the
Predecessor Plans with respect to such amounts. The relevant terms of the
Predecessor Plans are incorporated herein, to the extent that compliance with
such terms is necessary to avoid such amounts becoming subject to interest or
additional tax under Code Section 409A.


3.7    Notional Investment Options.


(a)    The Committee may credit a Participant’s Account Balances in respect of
earnings and losses on deemed investments in accordance with this Section 3.7.
Neither the Company nor the Committee warrants or represents that the value of a
Participant’s Deferral Account will increase. Each Participant assumes the risk
that the Participant’s selection of an Investment Option will result in a
decrease in the Participant’s Account Balance. The Committee shall select
Investment Options to be made available to Participants for the deemed
investment of their Deferral Accounts under the Plan. The Committee may change,
discontinue or add to the Investment Options made available under the Plan at
any time in its sole discretion. A Participant may select the Investment Options
for his or her Deferral Account or change such selections only in accordance
with procedures established by the Committee. A Participant may direct only that
portion of his or her Deferral Account that relates to Director Fees and
earnings thereon for deemed investment in the notional Company Stock Fund,
except as may otherwise be permitted by the Committee.


(b)    Deferral Accounts shall be adjusted for earnings and losses based on the
performance of the Investment Options selected. Earnings and losses shall be
computed with respect to each Valuation

- 7 -





--------------------------------------------------------------------------------




Date. Except as otherwise provided herein, amounts paid to a Participant shall
be adjusted for earnings and losses through the Valuation Date that is
coincident with or immediately preceding the applicable Payment Date.


(c)    For the avoidance of doubt, Deferral Accounts are bookkeeping accounts
only. No portion of the Participant’s Account Balance shall be invested in the
Investment Options, and Participants shall not have any real or beneficial
ownership in any Investment Option.


(d)    Any Participant who elects to have the Participant’s Deferral Account
allocated to one or more Investment Options shall be provided with periodic
statements setting out the Participant’s Account Balance at such intervals as
the Committee may determine.


3.8    FICA and Other Payroll Taxes. For each Plan Year in which an Annual
Deferral Amount is being withheld, the Participant’s Employer shall ratably
withhold from that portion of the Participant’s Annual Base Salary and Bonus
that is not being deferred the Participant’s share of Federal Insurance
Contribution Act (“FICA”) tax imposed under Code Sections 3010, 3121(a) and
3121(v)(2) and any other federal, state or local payroll taxes that may apply to
the deferred amounts. If necessary, but only to the extent permitted under Code
Section 409A, the Committee shall reduce the Annual Deferral Amount in order to
comply with this Section 3.8. Notwithstanding anything to the contrary under the
Plan, the Committee may permit a portion of a Participant’s Account Balance to
be distributed to the Participant in advance of the time it would otherwise be
paid to pay the FICA tax on compensation deferred under the Plan and any
federal, state or local withholding taxes payable on such distributions, in
accordance with Treasury Regulations Section 1.409A-3(j)(4).


3.9    Vesting. A Participant shall at all times be one hundred percent (100%)
vested in the balance of his or her Deferral Account with respect to any Annual
Deferral Amounts he or she elects to defer. Discretionary Employer Contributions
may be subject to such vesting and other conditions to payment as the Committee,
in its discretion, may establish pursuant to Section 3.5. Except as may
otherwise be determined by the Committee, a Participant shall forfeit any
unvested portion of the Participant’s Deferral Account upon the Participant’s
Separation from Service or death.


ARTICLE 4


Distributions


4.1    Time of Distributions. Distribution of an Annual Deferral Amount,
adjusted for earnings and losses, shall be made or commence on the Distribution
Date elected by the Participant for an In-Service Distribution pursuant to
Section 4.2, unless the Participant has a Separation from Service or dies prior
to such time, in which case the deferred amount shall be distributed pursuant to
Section 4.3, in the case of a Separation from Service, or Section 4.4, in the
case of the Participant’s death. For the avoidance of doubt, an Ongoing
In-Service Distribution in payment status at the time of a Participant’s
Separation from Service shall continue to be distributed in the form and at such
time as was elected by the Participant for an In-Service Distribution.


4.2    In-Service Distributions. The Committee may permit a Participant to elect
to receive his or her Annual Base Salary, Bonus and/or Director Fees in the form
of an In-Service Distribution. The aggregate amount of such In-Service
Distribution shall be equal to that portion of the Annual Deferral Amount with
respect to which the Participant has made such an election, adjusted for
earnings and losses pursuant to Section 3.7.

- 8 -





--------------------------------------------------------------------------------






(a)    Form of Payment Election for In-Service Distribution. The Participant may
elect to receive the In-Service Distribution as (i) a lump sum payment, or (ii)
pursuant to an Annual Installment Method over a period of five (5), ten (10) or
fifteen (15) years, with any portion of the In-Service Distribution that is yet
to be distributed being credited with earnings and losses pursuant to
Section 3.7 through the Valuation Date coincident with or immediately preceding
the applicable Payment Date.


(b)    Distribution Date Election for In-Service Distribution. A Participant may
elect a Distribution Date for the In-Service Distribution of May 1st or November
1st of any year that is at least two (2) years after the end of the Plan Year or
Fiscal Year in which the Annual Deferral Amount would otherwise have been paid.


(c)    Change of Election of In-Service Distribution. Subject to compliance with
Code Section 409A, a Participant may change the Participant’s In-Service
Distribution election (but not more than once without the permission of the
Committee, in its sole discretion) as to the form of payment and/or the
Distribution Date by submitting a new Election Form to the Committee or its
delegate, provided that (i) any such Election Form is submitted at least twelve
(12) months prior to the scheduled Distribution Date, (ii) the election shall
not become effective for twelve (12) months, and (iii) the Distribution Date is
deferred for a period of not less than five (5) years from the earliest date
such payment would otherwise have been made, unless payment is on account of
death.


4.3    Separation Distributions. Upon a Participant’s Separation from Service,
the Participant shall no longer be eligible to receive an In-Service
Distribution with respect to any Annual Deferral Amount (or earnings thereon)
under Section 4.2, except for any Ongoing In-Service Distribution, which shall
continue in accordance with its terms. The Participant shall receive a
Separation Distribution equal to any portion of the Participant’s Account
Balance immediately prior to such Separation from Service that is not
attributable to an Ongoing In-Service Distribution, adjusted for earnings and
losses pursuant to Section 3.7.


(a)    Form of Payment Election for Separation Distribution. Subject to Section
4.3(b), the Participant may elect to receive the Separation Distribution as (i)
a lump sum payment, or (ii) pursuant to an Annual Installment Method over a
period of five (5), ten (10) or fifteen (15) years, with any portion of the
Separation Distribution that is yet to be distributed adjusted for earnings and
losses pursuant to Section 3.7 through the Valuation Date coincident with or
immediately preceding the applicable Payment Date.


(b)    Form and Time of Payment. The Separation Distribution shall commence or
be paid in the form elected by the Participant pursuant to Section 4.3(a) on or
as soon as practicable after the first Payment Date that is more than six (6)
months after the date of the Separation from Service, provided that the
Committee, in its discretion, may permit Separation Distributions to commence or
be paid on an earlier Payment Date (to the extent permitted under Section 409A)
to any Participant who is not a “specified employee” within the meaning of Code
Section 409A(a)(2)(B)(i) as of the date of the Participant’s Separation from
Service. Notwithstanding the foregoing, if the Participant’s Account Balance at
the time of his or her Separation from Service does not exceed the applicable
dollar amount under Code Section 402(g)(1)(B), then the Participant’s Account
Balance shall be paid in a lump sum as soon as practicable after the first
Payment Date following the date of Separation from Service, provided that the
payment results in the termination of the Participant’s entire interest in the
Plan and any plans that are aggregated with the Plan pursuant to Treasury
Regulations Section 1.409A-1(c)(2).


4.4    Death Prior to Distribution of Account Balance. Notwithstanding anything
to the contrary herein, if a Participant dies before or after a Separation from
Service, the Participant’s unpaid Account

- 9 -





--------------------------------------------------------------------------------




Balance, adjusted for earnings and losses pursuant to Section 3.7, shall be paid
to the Participant’s Beneficiary, or in accordance with Section 5.4 if there is
no designated Beneficiary, in a lump sum no later than ninety (90) days
following the date of death. The Committee may require suitable proof of death
as a condition of payment.


4.5    Withdrawal Payout. The Committee may, in its discretion, permit a
Participant whose Account Balance does not exceed the applicable dollar amount
under Code Section 402(g)(1)(B) to receive a full payout from the Plan, provided
that the payment results in the termination of the Participant’s entire interest
in the Plan and any plans that are aggregated with the Plan pursuant to Treasury
Regulations Section 1.409A-1(c)(2). In such event, the Participant’s outstanding
deferral election under the Plan shall be cancelled. The Participant’s ability
to make a deferral election following a cancellation of a deferral election
under this Section 4.5 shall be subject to the provisions governing initial
deferral elections under Section 3.2(b).


ARTICLE 5


Beneficiary Designation


5.1    Beneficiary. Each Participant shall have the right, at any time, to
designate his or her Beneficiary (both primary as well as contingent) to receive
any benefits payable under the Plan to a Beneficiary upon the death of a
Participant. The Beneficiary designated under this Plan may be the same as or
different from the beneficiary designation under any other plan of an Employer
in which the Participant participates.


5.2    Beneficiary Designation; Change; Spousal Consent. A Participant shall
designate his or her Beneficiary by completing and signing the Beneficiary
Designation Form, and returning it to the Committee or its delegate. A
Participant shall have the right to change a Beneficiary by completing, signing,
and otherwise complying with the terms of the Beneficiary Designation Form and
the Committee’s rules and procedures, as in effect from time to time. Where
required by law or by the Committee, in its sole and absolute discretion, if the
Participant names someone other than his or her spouse as a Beneficiary, a
spousal consent, in the form designated by the Committee, must be signed by that
Participant’s spouse and returned to the committee. Upon the acceptance by the
Committee or its delegate of a new Beneficiary Designation Form, all Beneficiary
designation previously filed shall be canceled. The Committee shall be entitled
to rely on the last Beneficiary Designation Form filed by the Participant and
accepted by the Committee or its delegate prior to his or her death.


5.3    Acknowledgment. No designation or change in designation of a Beneficiary
shall be effective until received, accepted and acknowledged in writing by the
Committee or its delegate.


5.4    No Beneficiary Designation. If a Participant fails to designate a
Beneficiary as provided in this Article 7 or if all designated Beneficiaries
predecease the Participant or die prior to complete distribution of the
Participant’s benefits, then the Participant’s designated Beneficiary shall be
his or her surviving spouse. If the Participant has no surviving spouse, the
benefits remaining under the Plan shall be paid to the Participant’s issue upon
the principle of representation and if there is no such issue, to the
Participant’s estate.


5.5    Doubt as to Beneficiary. If the Committee has any doubt as to the proper
Beneficiary to receive payments pursuant to this Plan, the Committee shall have
the right, exercisable in its sole and absolute discretion, to cause the
Participant’s Employer to withhold such payments until this matter is resolved
to the Committee’s satisfaction.

- 10 -





--------------------------------------------------------------------------------






5.6    Discharge of Obligations. The payment of benefits under the Plan to a
Beneficiary shall fully and completely discharge all Employers and the Committee
from all further obligations under this Plan with respect to the Participant.


ARTICLE 6


Termination, Amendment, or Modification


6.1    Termination. The Company, by resolution of the Compensation Committee,
may terminate the Plan at any time, and any Employer may terminate the Plan with
respect to Participants employed by or in service with the Employer. No
distributions shall be made prior to the date or dates otherwise provided under
the Plan unless earlier distribution is permitted under Code Section 409A. The
Company shall have discretion to terminate the Plan and make distributions upon
termination in accordance with Code Section 409A.


6.2    Amendment. The Company, by resolution of the Compensation Committee, may,
at any time, amend the Plan in whole or in part; provided, however, that no
amendment or modification shall be effective to adversely affect a Participant’s
Account Balance at the time of such amendment without the written consent of the
affected Participant. Notwithstanding the foregoing, the Company may amend the
Plan at any time to comply with the provisions of Code Section 409A with respect
to any benefits or payments under the Plan.


6.3    Effect of Payment. The full payment of the applicable benefit under the
Plan shall completely discharge all obligations to a Participant under this
Plan.


ARTICLE 7


Administration


7.1    Committee Duties. This Plan shall be administered by a Committee, which
shall consist of individuals approved by the Board or Compensation Committee.
Members of the Committee may be Participants under this Plan. The Committee
shall have the authority to:


(a)    construe and interpret the Plan, and reconcile any inconsistency or
supply any omission in the Plan or any instrument, Election Form or agreement
relating thereto;


(b)    create forms and promulgate, amend and rescind rules and regulations
relating to the administration of the Plan;


(c)    designate Employers that may participate in the Plan;


(d)    determine which Directors and Eligible Employees may participate in the
Plan;


(e)    select the dates on which Directors and Eligible Employees may commence
participation in the Plan;


(f)    determine the minimum or maximum amounts that Participants may elect to
defer under the Plan;

- 11 -





--------------------------------------------------------------------------------






(g)    determine the types of Compensation that Participants may elect to defer
under the Plan;


(h)    determine the times and forms of payment that Participants may elect with
respect to their Annual Deferral Amounts;


(i)    determine whether any Employer Contributions will be made to the Plan,
the amount of any such contributions and any vesting schedule or other
conditions to payment;


(j)    select the Investment Options that will be available for the deemed
investment of Deferral Accounts under the Plan, and establish procedures for
permitting Participants to select and to change Investment Options;


(k)    calculate deemed investment earnings and losses;


(l)    determine the applicable Payment Dates and Valuation Dates;


(m)    accelerate payment of any Deferral Account (or portion thereof) to
satisfy applicable payroll taxes or to make de minimis withdrawal payouts;


(n)    identify a Participant’s Beneficiaries and determine what benefits may be
owed to such Beneficiaries upon a Participant’s death; and


(o)    resolve claims for benefits.


Notwithstanding the foregoing, any Committee member must recuse himself or
herself on any matter of personal interest to such member that comes before the
Committee.


7.2    Delegation of Duties and Authority. In the administration of this Plan,
the Committee may, from time to time, and at the expense of the Company, (i)
rely on the services of employees of the Company or its Subsidiaries or retain
outside agents and delegate to such employees and agents such duties as it sees
fit, including the authority to execute documents and make determinations in
connection with the administration of the Plan, and (ii) consult with counsel
who may be counsel to any Employer. Any communications, including, without
limitation, designations, writings, notices, and elections, required to be
provided to, or filed with, the Committee shall include provision to, or filing
with, any person or entity designated by the Committee. If the Committee
delegates any duties to any person or entity, any applicable reference to the
Committee in the Plan shall be construed as a reference to the person or entity
to whom the Committee has delegated such duty.


7.3    Binding Effect of Decisions. The decision or action of the Committee with
respect to any question arising out of or in connection with the administration,
interpretation and application of the Plan and the rules and regulations
promulgated hereunder shall be final and conclusive and binding upon all persons
having any interest in the Plan. The determinations of the Committee need not be
uniform, and any such determination may be made selectively among Participants.


7.4    Indemnity of Committee. The Company shall indemnify and hold harmless the
members of the Committee against any and all claims, losses, damages, expenses,
or liabilities, including attorneys’ f

- 12 -





--------------------------------------------------------------------------------




ees, arising from any action or failure to act with respect to this Plan, except
in the case of gross negligence or willful misconduct by the Committee or any of
its members.


7.5    Employer Information. To enable the Committee to perform its functions,
each Employer shall supply full and timely information to the Committee on all
matters relating to the compensation of its Participants, the date and
circumstances of the death or Separation from Service of its Participants, and
such other pertinent information as the Committee may reasonably require.


7.6    Electronic Administration. The Plan may be administered by use of
electronic methods, but only to the extent permitted by law. It is specifically
contemplated that, where the Plan refers to communications, including, without
limitation, designations, writings, notices, forms, and elections, these
communications may occur electronically, pursuant to such procedures as the
Committee may establish.


ARTICLE 8


Claims Procedure


8.1    Presentation of Claim. Any Participant or Beneficiary of a deceased
Participant (such Participant or Beneficiary being referred to below as a
“Claimant”) may deliver to the Committee a written claim for a determination
with respect to the amounts distributable to such Claimant from the Plan. If
such a claim relates to the contents of a notice received by the Claimant, the
claim must be made within 60 days after such notice was received by the
Claimant. The claim must state with particularity the determination desired by
the Claimant. All other claims must be made within 180 days of the date on which
the event that caused the claim to arise occurred. The claim must state with
particularity the determination desired by the Claimant.


8.2    Notification of Decision. If the claim is approved, prompt written notice
to the Claimant shall be given.


In the event a Claimant’s claim for benefits is denied in whole or in part, the
Committee shall notify the Claimant of such denial in writing and shall advise
the Claimant of the right to a review thereof. Such written notice shall set
forth, in a manner calculated to be understood by the Claimant,


(a)    specific reasons for the denial,


(b)    specific references to the Plan provisions on which the denial is based,


(c)    a description of any information or material necessary for the applicant
to perfect the application, including an explanation of why such material is
necessary, and


(d)    an explanation of the Plan’s claims review procedure, the time limits
applicable under the procedures and a statement regarding the claimant’s right
to bring a civil action under ERISA Section 502(a) following an adverse benefit
determination on appeal.


Such written notice shall be given to the applicant within 90 days after the
Committee receives the application, unless special circumstances require an
extension of time of up to an additional 90 days for processing the application.
If such an extension of time for processing is required, written notice of the
extension shall be furnished to the applicant prior to the termination of the
initial 90-day period. This notice o

- 13 -





--------------------------------------------------------------------------------




f extension shall indicate the special circumstances requiring the extension of
time and the date by which the Committee expects to render its decision on the
application for benefits.


8.3    Requests for a Review of a Denied Claim. Any person whose claim is denied
in whole or in part, or such person’s authorized representative, may appeal from
such denial by submitting to the Committee a request for a review of the
application within 60 days after receiving written notice of such denial from
the Committee. The request for a review shall be in writing and shall set forth
all of the grounds on which it is based, all facts and documents in support of
the request and any other matters which the applicant deems pertinent. The
Committee may require the applicant to submit such additional facts, documents
or other material as it may deem necessary or appropriate in making its review.
The Claimant may submit written comments, documents, records and other
information related to the benefit claim on appeal. The Claimant must be
provided, upon request and free of charge, reasonable access to and copies of
all documents, records and other information relevant to the claim. A document
is considered relevant to the claim if it (i) was relied upon in making the
determination on the claim; (ii) was submitted, considered or generated in the
course of making the determination, without regard as to whether it was relied
upon in making the decision; or (iii) demonstrates compliance in making the
decision on the claim with the requirement that the determination must follow
the terms of the Plan and be consistent when applied to similarly situated
claimants.


8.4    Decision on Review. The Committee on appeal must undertake a full and
fair review of the claim and consider all comments, documents, records and other
information submitted by the Claimant, without regard to whether such
information was submitted or considered in the initial claim determination. The
Committee shall render its decision on review promptly, and not later than
60 days after the filing of a written request for review of the denial, unless a
hearing is held or other special circumstances require an extension of time of
up to an additional 60 days for processing the request. If such an extension is
required, written notice of the extension shall be furnished to the applicant
prior to the end of the initial 60-day period. This notice of extension shall
indicate the special circumstances requiring the extension of time and the date
by which the Committee expects to render its decision on the application for
benefits. If an extension of time is required due to the claimant’s failure to
submit information necessary to review the claim, the period of time that the
Committee has to review the claim will be tolled from the date on which the
notice of extension is sent to the claimant until the date on which the claimant
responds to the request for additional information.


Within the time prescribed above, the Committee shall give written notice of its
decision to the Claimant and the Company. In the event that the Committee
confirms the denial of the claim in whole or in part, such notice shall set
forth, in a manner calculated to be understood by the Claimant:


(a)    specific reasons for the denial;


(b)    specific reference(s) to the pertinent Plan provisions upon which the
decision was based;


(c)    a statement that the claimant is entitled to receive, upon request and
free of charge, reasonable access to and copies of all documents, records and
other information relevant to the benefit claim. A document is considered
relevant to the claim if it (i) was relied upon in making the benefit
determination; (ii) was submitted, considered or generated in the course of
making the benefit determination, without regard as to whether it was relied
upon in making the decision; or (iii) demonstrates compliance in making the
benefit decision with the requirement that the benefit determination must follow
the terms of the Plan and be consistent when applied to similarly situated
claimants, and

- 14 -





--------------------------------------------------------------------------------






(d)    a description of any voluntary appeal procedures offered under the Plan,
the claimant’s right to obtain information about such procedures and a statement
regarding the claimant’s right to bring a civil action under ERISA
Section 502(a) following an adverse benefit determination on appeal.


If the Committee is a committee or board that holds regularly scheduled meetings
at least quarterly, the determination on appeal must be made no later than the
date of the meeting that immediately follows the Plan’s receipt of the appeal
request. However, if the appeal is received within 30 days before the date of
the meeting, the determination must be made by the date of the second meeting
that immediately follows the Plan’s receipt of the appeal request. If an
extension of the time period for processing the claim is needed, the
determination must be made by the date of the third meeting following the Plan’s
receipt of the appeal request. If such an extension for review is required,
written notice of the extension shall be furnished to the applicant before the
commencement of the extension. This notice of extension shall indicate the
special circumstances requiring the extension of time and the date by which the
Committee expects to render its decision on the claim. The Committee must
provide the notice of determination on appeal to the Claimant as soon as
possible, but no later than 5 days after the determination is made.


In the event that the Committee determines that the claim should not have been
denied in whole or in part, the Company shall take appropriate remedial action
as soon as reasonably practicable after receiving notice of the Committee’s
decision.


8.5    Rules and Procedures. The Committee may establish such rules and
procedures, consistent with the Plan and with ERISA, as it may deem necessary or
appropriate in carrying out its responsibilities under this Article 8. The
Committee may require a Claimant who wishes to submit additional information in
connection with an appeal from the denial of a claim in whole or in part to do
so at the Claimant’s own expense.


8.6    Exhaustion of Remedies. No legal action for benefits under the Plan shall
be brought unless and until the Claimant (i) has submitted a written claim for
benefits in accordance with Section 8.1; (ii) has been notified by the Committee
that the application is denied; (iii) has filed a written request for a review
of the application in accordance with Section 8.3; and (iv) has been notified in
writing that the Committee has affirmed the denial of the claim. However, an
action may not be brought by the Claimant under ERISA Section 502(a) if the
Claimant fails to bring such claim within the period prescribed by law.


ARTICLE 9


Miscellaneous


9.1    Unsecured General Creditor. Participants and their Beneficiaries, heirs,
successors, and assigns shall have no legal or equitable right, interest or
claim in any property or assets of an Employer. Any and all of an Employer’s
assets shall be, and remain, the general, un-pledged, and unrestricted assets of
the Employer. An Employer’s obligation under the Plan shall be merely that of an
unfunded and unsecured promise to pay money in the future and the sole interest
of a Participant and a Participant’s beneficiaries shall be as a general
creditor of the Company and any Employer. Notwithstanding the foregoing, the
Company may, but need not, establish a grantor trust to assist it in funding any
Plan obligations.


9.2    Employer’s Liability. An Employer’s liability for the payment of benefits
shall be defined only by the Plan. An Employer shall have no obligation to a
Participant under the Plan except as expressly provided in the Plan.

- 15 -





--------------------------------------------------------------------------------






9.3    Non-Assignability. Neither a Participant nor any other person shall have
any right to commute, sell, assign, transfer, pledge, anticipate, mortgage, or
otherwise encumber, transfer, hypothecate, or convey in advance of actual
receipt, the amounts, if any, payable hereunder, or any part thereof, which are,
and all rights to which are expressly declared to be un-assignable and
non-transferable. No part of the amounts payable shall, prior to actual payments
be subject to seizure or sequestration for the payment of any debts, judgments,
alimony, or separate maintenance owed by a Participant or any other person, nor
be transferable by operation of law in the event of a Participant’s or any other
person’s bankruptcy or insolvency.


9.4    Coordination with Other Benefits. The benefits provided for a Participant
and Participant’s Beneficiary under the Plan are in addition to any other
benefits available to such Participant under any other plan or program for
employees of the Participant’s Employer. The Plan shall supplement and shall not
supersede, modify, or amend any other such plan or program except as may
otherwise be expressly provided.


9.5    Not a Contract of Employment. The terms and conditions of this Plan shall
not be deemed to constitute a contract of employment between any Employer and
the Participant. Such employment is hereby acknowledged to be an “at will”
employment relationship that can be terminated at any time for any reason, with
or without cause, unless expressly provided in a written employment agreement.
Nothing in this Plan shall be deemed to give a Participant the right to be
retained in the service of any Employer, either as an employee or a director, or
to interfere with the right of any Employer to discipline or discharge the
Participant at any time.


9.6    Furnishing Information. A Participant or his or her Beneficiary will
cooperate with the Committee by furnishing any and all information requested by
the Committee and take such other actions as may be requested in order to
facilitate the administration of the Plan and the payments of benefits
hereunder.


9.7    Terms. Whenever any words are used herein in the singular or in the
plural, they shall be construed as though they were used in the plural or the
singular, as the case may be, in all cases where they would so apply. The
masculine pronoun shall be deemed to include the feminine and vice versa, unless
the context clearly indicates otherwise.


9.8    Captions. The captions of the articles, sections, and paragraphs of this
Plan are for convenience only and shall not control or affect the meaning or
construction of any of its provisions.


9.9    Governing Law. Subject to ERISA, the provisions of this Plan shall be
construed and interpreted according to the laws of the State of California.


9.10    Notice. Any notice or filing required or permitted to be given to the
Committee under this Plan shall be sufficient if in writing and hand-delivered,
or sent by registered or certified mail to:


Blackhawk Network Holdings, Inc.
6220 Stoneridge Mall Road
Pleasanton, CA 94588
ATTN: General Counsel
Such notice shall be deemed given as of the date of delivery or, if delivery is
made by mail, as of the date shown on the postmark on the receipt for
registration or certification.



- 16 -





--------------------------------------------------------------------------------




Any notice or filing required or permitted to be given to a Participant under
this Plan shall be sufficient if in writing and hand-delivered, or sent by First
Class United States mail, to the last known address of the Participant.


9.11    Successors. The provisions of this Plan shall bind and inure to the
benefit of the Participant’s Employer and its successors and assigns and the
Participant, the Participant’s Beneficiaries, and their permitted successors and
assigns.
9.12    Spouse’s Interest. A Participant’s Beneficiary designation shall be
deemed automatically revoked if the Participant names a spouse as Beneficiary
and the marriage is later dissolved or the spouse dies. Without limiting the
generality of the foregoing, the interest in the benefits hereunder of a spouse
of a Participant who has predeceased the Participant or whose marriage with the
Participant has been dissolved shall automatically pass to the Participant and
shall not be transferable by such spouse in any manner, including but not
limited to such spouse’s will, nor shall such interest pass under the laws of
intestate succession.
9.13    Validity. In case any provision of this Plan shall be illegal or invalid
for any reason, said illegality or invalidity shall not affect the remaining
parts hereof, but this Plan shall be construed and enforced as if such illegal
or invalid provision had never been inserted herein.
9.14    Incompetent. If the Committee determines in its discretion that a
benefit under this Plan is to be paid to a minor, a person declared incompetent
or to a person incapable of handling the disposition of that person’s property,
the Committee may direct payment of such benefit to the guardian, legal
representative, or person having the care and custody of such minor,
incompetent, or incapable person. The Committee may require proof of minority,
in competency, incapacity, or guardianship, as it may deem appropriate prior to
distribution of the benefit. Any payment of a benefit shall be a payment for the
account of the Participant and the Participant’s Beneficiary, as the case may
be, and shall be a complete discharge of any liability under the Plan for such
payment amount.
9.15    Court Order. The Committee is authorized to make any payments as may be
necessary to fulfill a domestic relations order (as defined in Code Section
414(p)(1)(B)) in any action in which the Plan or Committee has been named as a
party.
9.16    Effect on Employee Benefits. Amounts deferred under this Plan or
distributed to the terms of this Plan are not taken into account in the
calculation of a Participant’s benefits under any employee pension or welfare
benefit program or under any other compensation practice maintained by the
Company, except to the extent provided in such program or practice.
9.17    Code Section 409A. The provisions of the Plan shall be applied in a
manner consistent with the requirements of Code Section 409A, as interpreted by
the Treasury Department and the Internal Revenue Service in guidance issued
thereunder. Notwithstanding any provision of the Plan to the contrary, no
distributions shall be made under the Plan earlier than permitted under the
requirements of Code Section 409A, and no elections to defer Compensation, or to
change the time or form of distribution, shall be permitted unless in accordance
with the requirements of Code Section 409A. To the extent that a Participant’s
benefit under the Plan may be paid in multiple installments, each installment
shall for all purposes of Code Section 409A be treated as a separate payment.



- 17 -



